NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4456-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

VINCENT M. SPERANZA,

     Defendant-Appellant.
_________________________

                   Submitted September 16, 2021 – Decided September 22, 2021

                   Before Judges Haas and Mitterhoff.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Municipal Appeal No. 10-02-
                   020.

                   Maitlin Maitlin Goodgold Brass & Bennett, attorneys
                   for appellant (Scott A. Gorman, of counsel and on the
                   briefs).

                   Mark Musella, Bergen County Prosecutor, attorney for
                   respondent (Edward F. Ray, Assistant Prosecutor, of
                   counsel and on the brief).

PER CURIAM
      Following a trial de novo in the Law Division, defendant Vincent M.

Speranza appeals his conviction for driving while intoxicated (DWI). N.J.S.A.

39:4-50(a). We affirm.

      Before the municipal court trial began, the parties stipulated to the

following facts. "During the late evening of . . . June 24, 2019," a citizen called

the police to report there was "an unconscious male in a vehicle" at an

intersection. When Officer James Bakelaar responded to the scene, he found

defendant asleep in the driver's seat of his car that was parked with the engine

running in the street at the intersection.      Even though the officer shook

defendant, yelled at him, and opened his eyelids, he was unable to "rous e"

defendant.

      By this time, Officer William Plisich had arrived at the intersection to

assist Bakelaar. Together, the two officers "dragged" defendant from the car

after opening his unlocked car door. Defendant then woke up. Defendant stated

"that he had come from a friend's house, but he did not know where he was."

Defendant did not tell the officers his friend's name and did not disclose where

his friend lived. The officers learned that defendant lived about a mile away

from the intersection.




                                                                             A-4456-19
                                        2
      The parties further stipulated that defendant was intoxicated at the time

Bakelaar found him in the car. In addition, the parties agreed "that with the

exception of operation of a motor vehicle[,] all of the elements of a per se

violation and a violation of being under the influence of intoxicating liquor,

contrary to N.J.S.A. 39:4-50(a), have been established."

      Based upon these undisputed facts, the municipal court judge found that

the State proved beyond a reasonable doubt that defendant "operated" his car

while intoxicated in violation of N.J.S.A. 39:4-50(a). The judge sentenced

defendant as a second-time DWI offender to forty-eight hours in the Intoxicated

Driver Resource Center in lieu of jail and thirty days of community service. The

judge also suspended defendant's driver's license for two years, required him to

install an interlock device on his car and maintain it for a period of three years,

and ordered him to pay appropriate monetary fines and penalties.

      Defendant appealed his conviction to the Law Division, which conducted

a de novo trial. On July 10, 2020, the judge rendered a written decision also

rejecting defendant's contention that he did not "operate" his car within the

intendment of N.J.S.A. 39:4-50(a). The judge found that defendant, while

intoxicated, sat behind the wheel of his car with the engine on and intended to

operate it. He therefore concluded that defendant was guilty of DWI. The Law


                                                                             A-4456-19
                                        3
Division judge imposed the same sentence as the municipal court judge. This

appeal followed. On appeal, defendant raises the following contention:

            I.  THE LOWER COURT ERRED BY FINDING
            DEFENDANT GUILTY OF DWI BECAUSE HE DID
            NOT PLACE HIS CAR INTO MOTION AND HE DID
            NOT POSSESS THE PRESENT INTENT TO DO SO
            WHEN HE WAS UNCONSCIOUS OR ASLEEP IN A
            PARKED CAR.

      On appeal from a municipal court, the Law Division's review is de novo.

R. 3:23-8(a)(2). The Law Division makes independent findings of fact and

conclusions of law but defers to the municipal court's credibility findings where

applicable. State v. Robertson, 228 N.J. 138, 147 (2017).

      On a subsequent appeal from the Law Division to this court, our review

of the Law Division's factual findings is limited to whether the conclusions

"could reasonably have been reached on sufficient credible evidence present in

the record." State v. Johnson, 42 N.J. 146, 162 (1964). Unlike the Law Division,

we do not independently assess the evidence. State v. Locurto, 157 N.J. 463,

471 (1999). "Therefore, appellate review of the factual and credibility find ings

of the municipal court and the Law Division 'is exceedingly narrow.'" State v.

Reece, 222 N.J. 154, 167 (2015) (quoting Locurto, 157 N.J. at 470). However,

the Law Division's "interpretation of the law and the legal consequences that



                                                                           A-4456-19
                                       4
flow from established facts are not entitled to any special deference."

Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995).

      This appeal turns on whether the record supported the Law Division's

determination that defendant operated his car within the meaning of N.J.S.A.

39:4-50(a). This statute states that "[a] person who operates a motor vehicle

while under the influence of intoxicating liquor . . . or operates a motor vehicle

with a blood alcohol concentration of 0.08% or more by weight of alcohol in the

defendant's blood" is guilty of DWI. Ibid. We broadly interpret the term

"operates" to include more than driving. See State v. Tischio, 107 N.J. 504, 513

(1987); State v. Mulcahy, 107 N.J. 467, 478-79 (1987). Operation may be

established by a variety of circumstances, including "actual observation of the

defendant driving while intoxicated," "observation of the defendant in or out of

the vehicle under circumstances indicating that the defendant had been driving

while intoxicated," or the defendant's admission. State v. Ebert, 377 N.J. Super.

1, 10-11 (App. Div. 2005). Furthermore, "[o]peration may be proved by any

direct or circumstantial evidence – as long as it is competent and meets the

requisite standards of proof." State v. George, 257 N.J. Super. 493, 497 (App.

Div. 1992) (citing State v. Dancyger, 29 N.J. 76, 84 (1959)).




                                                                            A-4456-19
                                        5
      We recently sustained a DWI conviction against an intoxicated defendant

who was found sleeping in his car with the engine running while parked in a

convenience store parking lot. State v. Thompson, 462 N.J. Super. 370, 373-75

(App. Div. 2020), certif. denied, 246 N.J. 214 (2021).             Under those

circumstances, we concluded "[t]here is no doubt that an intoxicated . . .

defendant behind the wheel of a motor vehicle with the engine running is

operating the vehicle within the meaning of N.J.S.A. 39:4-50(a), even if the

vehicle was not observed in motion; it is 'the possibility of motion' that is

relevant." Id. at 375 (quoting State v. Stiene, 203 N.J. Super. 275, 279 (App.

Div. 1985)).

      Based on these principles and our review of the record, we are satisfied

the Law Division reasonably found defendant guilty of DWI on sufficient,

credible evidence in the record. Late at night, the police found defendant behind

the wheel of his car on the street near an intersection. The car was running.

When the officers roused defendant, he told them that he "had come from a

friend's house" and they later learned that his own home was about a mile away.

Although no one observed defendant drive, the location of the car in the street

with the motor running, coupled with defendant's admission that he "had come




                                                                           A-4456-19
                                       6
from a friend's house," provided ample evidence of defendant's operation of the

car. Thompson, 462 N.J. Super. at 375.

      In so ruling, we reject defendant's contention that a different result is

required by the Supreme Court's decision in State v. Daly, 64 N.J. 122 (1973).

As the Law Division judge found, Daly is fully distinguishable from the case at

hand. In Daly, the Court found that the State failed to prove that the defendant

intended to move the motor vehicle where he had been found sleeping in the

parking lot of tavern. Id. at 124-25. In that case, the defendant credibly testified

that he got into his car after leaving the tavern in order to sleep, reclined the

seat, and turned on the motor to keep warm. Id. at 124. Based upon these facts,

the Court held that operation could not be inferred beyond a reasonable d oubt

as the defendant had not demonstrated an intent to drive. Id. at 125.

      Here, on the other hand, defendant was found behind the wheel of a

running car in the street near an intersection somewhere between his home and

"a friend's house." Thus, the inference that he had been driving the car and

intended to drive it was inescapable.

      Therefore, we discern no basis to disturb the Law Division judge's

determination that defendant was guilty of DWI beyond a reasonable doubt.

      Affirmed.


                                                                              A-4456-19
                                         7